MEMORANDUM DECISION                                                      Mar 20 2015, 7:29 am


Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Philip R. Skodinski                                      Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana

                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Anthony Jefferson,                                       March 20, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A05-1405-CR-249
        v.                                               Appeal from the St. Joseph Superior
                                                         Court; The Honorable John
                                                         Marnocha, Judge;
State of Indiana,                                        71D02-1310-MR-10
Appellee-Plaintiff.




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A05-1405-CR-249 | March 20, 2015            Page 1 of 5
[1]   Anthony Jefferson appeals his conviction of Class C felony criminal

      recklessness.1 Jefferson argues the evidence was insufficient to convict him.


[2]   We affirm.


                                     Facts and Procedural History
[3]   On September 30, 2013, Jefferson purchased heroin and cocaine from Tyreece

      Walker and Jason Reid at a home in South Bend. Jefferson went to the

      basement of that home to use the drugs he had purchased. A few hours later,

      Jefferson heard three loud noises that he believed were gunshots. Jefferson

      used his cell phone to call a phone upstairs. Someone answered the phone but

      did not respond when Jefferson asked what was happening.


[4]   Jefferson then gathered his belongings into a bundle and fashioned a makeshift

      knife from a reciprocating saw blade and a towel. As Jefferson left the

      basement, he encountered Walker at the top of the stairs. Walker pointed a gun

      at Jefferson. In response, Jefferson threw his bundle of belongings at Walker

      and struck the gun, knocking it out of Walker’s hand. The men wrestled as

      they each attempted to recover the gun; at some point in the struggle, Walker

      lost his pants.


[5]   Eventually, Jefferson seized the gun and began firing it wildly at Walker who

      was lying on the ground in his boxer shorts. After firing five shots at Walker,




      1
          Ind. Code § 35-42-2-2 (2013).


      Court of Appeals of Indiana | Memorandum Decision 71A05-1405-CR-249 | March 20, 2015   Page 2 of 5
      Jefferson grabbed the house key from the pocket of Walker’s discarded pants,

      and unlocked the door so he could leave the house. Police found Walker

      bleeding from a gunshot wound and Reid dead on the living room floor from a

      gunshot wound.


[6]   The State charged Jefferson with murder for the death of Reid and attempted

      murder for the shooting of Walker. At trial, the State theorized Jefferson

      confronted Walker with a gun, then killed Reid. Jefferson claimed he was not

      involved in Reid’s murder and he shot Walker in self-defense. The jury

      acquitted Jefferson of murder and attempted murder, but it found Jefferson

      committed criminal recklessness by shooting Walker.


                                     Discussion and Decision
[7]   When challenging the sufficiency of the evidence supporting a conviction we do

      not reweigh evidence or judge credibility of witnesses. Hobson v. State, 957

      N.E.2d 1031, 1032 (Ind. Ct. App. 2011). We consider only the probative

      evidence and reasonable inferences from the evidence that support the verdict.

      Id. We will affirm if a reasonable trier of fact could have found the defendant

      guilty beyond a reasonable doubt. Id. It is not necessary that the evidence

      overcome every reasonable hypothesis of innocence; rather, the evidence is

      sufficient if an inference reasonably may be drawn from it to support the

      verdict. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).


[8]   A person commits criminal recklessness when he “recklessly, knowingly, or

      intentionally inflicts serious bodily harm or injury on another person.” Ind.

      Court of Appeals of Indiana | Memorandum Decision 71A05-1405-CR-249 | March 20, 2015   Page 3 of 5
       Code § 35-42-2-2(d)(1) (2006). Jefferson argues that, while there is no dispute

       that he shot Walker, “all the evidence and inferences lead to the conclusion that

       Jefferson acted in self-defense.” (Br. of Appellant at 7.) When a defendant

       claims self-defense, the State may carry its burden either by affirmatively

       showing the defendant did not act in self-defense or by relying on the

       sufficiency of its evidence in chief. Lilly v. State, 506 N.E.2d 23, 24 (Ind. 1987).


[9]    Jefferson emphasizes he was found not guilty of Reid’s murder and the

       attempted murder of Walker. Jefferson asserts the jury “knew that Reid and

       Walker often carried guns in the house” and the jury “clearly” believed Walker

       had a gun and Jefferson a makeshift knife. (Br. of Appellant at 7.) According

       to Jefferson, the jury’s decision not to return guilty verdicts for murder and

       attempted murder establishes self-defense as the only option for criminal

       recklessness as well. Jefferson’s argument mischaracterizes the evidence and

       reasonable inferences supporting his conviction of criminal recklessness.


[10]   The evidence favorable to the verdict indicates Jefferson disarmed Walker. The

       two men wrestled as each tried to retrieve the gun. As they wrestled, Walker’s

       pants were removed, such that he was wearing only boxer shorts. It could

       therefore be reasonably inferred he was not concealing another weapon. Then,

       as Walker lay unarmed on the ground, Jefferson fired five shots at Walker.

       This evidence precludes a claim of self-defense. See, e.g., Mayes v. State, 744

       N.E.2d 390, 395 n.2 (Ind. 2001) (firing of five shots while the victim was on the

       ground refuted self-defense claim).



       Court of Appeals of Indiana | Memorandum Decision 71A05-1405-CR-249 | March 20, 2015   Page 4 of 5
[11]   Indeed, the jury considered Jefferson’s claim of self-defense and rejected it to

       find Jefferson committed criminal recklessness. We decline Jefferson’s

       invitation to reweigh the evidence, as it is the jury’s role to weigh conflicting

       evidence. See McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005) (“We have

       often emphasized that appellate courts must consider only the probative

       evidence and reasonable inferences supporting the verdict.”).


                                                 Conclusion
[12]   The State presented sufficient evidence that Jefferson committed criminal

       recklessness when he shot at Walker multiple times as Walker lay unarmed on

       the floor. Accordingly, we affirm.


[13]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A05-1405-CR-249 | March 20, 2015   Page 5 of 5